Citation Nr: 1019393	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-30 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD) and depression.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
September 1971. 

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the RO 
which denied the Veteran's application to reopen his 
previously denied claims of entitlement to service connection 
for PTSD and depression/anxiety disorder.  The Board remanded 
the issues on appeal in December 2009 for further development 
of the record.  The Veteran testified before the undersigned 
Veterans Law Judge (VLJ) in a hearing at the RO in February 
2010.  A transcript of this hearing is of record.

Given the Veteran's contentions and the overlapping of 
symptomatology of the claimed disabilities, the Board has re-
characterized the issue as titled above.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for an acquired 
psychiatric disorder, to include PTSD and depression was 
previously denied by the RO in a rating decision in March 
2005.  There was no timely appeal and the decision became 
final.

2.  The evidence received since the March 2005 decision 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of service connection 
for an acquired psychiatric disorder, to include PTSD and 
depression.

3.  The Veteran is not shown to have an acquired psychiatric 
disorder manifested by PTSD or depression due to event or 
incident of his period of service.

CONCLUSIONS OF LAW

1.  The RO's rating decision in March 2005 denying service 
connection for PTSD and depression is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp 2009); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

2.  New and material evidence has been received to reopen the 
claim of service connection for an acquired psychiatric 
disorder, to include PTSD and depression.  38 U.S.C.A. § 5108 
(West 2002& Supp 2009); 38 C.F.R. § 3.156 (2009).

3.  An acquired psychiatric disorder manifested by PTSD 
and/or depression is not shown to be due to disease or injury 
that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in November 2006.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the November 2006 letter.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material. The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  Given that new and material evidence has 
been received to reopen the claim for service connection for 
a claimed acquired psychiatric disorder, to include PTSD and 
depression at this time, the Board finds that no further 
assistance in developing the facts pertinent to reopen the 
Veteran's claim is required.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

Laws and Regulations-New and Material

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

Factual Background and Analysis-New and Material

Historically, service connection for PTSD and depression was 
denied on the merits in a RO rating decision issued in 
September 2003.  With regard to the PTSD, the RO found that 
the Veteran did not present evidence of a current diagnosis 
of PTSD.  Furthermore, the Veteran failed to present evidence 
of an in-service stressor sufficient to produce PTSD.  With 
regard to the depression, the RO found that depression was 
not present in service and the Veteran presented no evidence 
showing any diagnosed depression was caused by or related to 
his period of service.  

Most recently, service connection for PTSD and depression was 
denied in a RO rating decision in March 2005.  The RO found 
that the Veteran had not submitted new and material evidence 
to justify reopening the claims.  In that regard, the RO 
essentially found that the Veteran had not presented evidence 
of a diagnosis of PTSD or an in-service stressor sufficient 
to produce PTSD and he had not presented evidence showing 
that a diagnosed depression disorder was etiologically 
related to his period of service.  Although properly notified 
of that March 2005 decision, the Veteran did not file a 
timely appeal and that decision is final.  The evidence of 
record at the time of the March 2005 denial included post 
service VA treatment records (dated from May 2004 to February 
2005), various lay statements from the Veteran regarding his 
claims and the treatment received related thereto and prior 
rating decisions denying the claims and the evidence used in 
the disposition thereof.  

Since the March 2005 rating decision, the additional evidence 
received includes VA treatment records dated through December 
2005, a March 2007 VA formal finding of the lack of 
information sufficient to corroborate a stressor, a July 2007 
formal finding of the unavailability of the Veteran's 
personnel file, the transcript of the Veteran's February 2010 
hearing before the undersigned in which the Veteran generally 
testified concerning his claimed disability and various lay 
statements submitted by the Veteran regarding his claims.  
The credibility of this evidence is presumed for the purposes 
of reopening a previously denied claim.  See Justus supra.

This new evidence of record raises a reasonable possibility 
of substantiating the Veteran's claim of service connection.  
Accordingly, new and material evidence has been submitted to 
reopen the claim of service connection for an acquired 
psychiatric disorder, to include PTSD and depression.  Having 
reopened the Veteran's claim, the Board finds final 
adjudication with regard to his claim of service connection 
for an acquired psychiatric disorder, to include PTSD and 
depression is warranted at the present time.

Laws and Regulations-Service Connection

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.

If the Veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102 (2009).



Factual Background and Analysis

The Veteran contends that he has an acquired psychiatric 
disorder manifested by PTSD and depression causally related 
to his period of service.  His service treatment records 
contain no documentation of complaints of or treatment for a 
psychiatric disorder.  With regard to the PTSD, the Veteran's 
alleged stressor was essentially the stress of being in 
Vietnam.  The Veteran's DD214 does confirm that he had 
service in Vietnam from May 1970 to May 1971.  His military 
occupation was cook.

Subsequent to service, in a March 2002 VA treatment record, 
the Veteran was evaluated for depression and PTSD.  He 
described episodic depression since 1996, following the death 
of his son.  He reported that the current depressive symptoms 
began approximately two months earlier, which the examiner 
noted coincided with his entrance into the substance abuse 
program.  The current symptoms included significantly 
depressed mood with frequent tearfulness, decreased sleep 
(reportedly 3 hours per night with early wakening), loss of 
interest in activities, severe lack of energy, loss of 
concentration and decreased appetite.  Additionally, the 
Veteran reported decreased self esteem and some guilt for not 
being closer to his family and his inability to find 
employment.  He reported occasional suicidal ideation but he 
denied having any plans or intentions of harming himself.  It 
was noted that the Veteran had never been treated for 
depression.

The Veteran had a positive history for substance abuse, 
including alcohol, cannabis and cocaine; all dependence was 
currently in remission.  His reported last drug use was two 
months prior.  He reported that he used cocaine and marijuana 
daily while in the military and continued the use 
sporadically subsequent to his military service.  He had a 
legal history related to his drug use (he had been charged 
twice with drug possession).  He had not had alcohol in two 
years because of gastrointestinal discomfort.  The diagnosis 
was recurrent, moderate major depressive disorder with drug 
and alcohol abuse in early remission.  No opinion as to 
etiology was offered.  Subsequent treatment records document 
the treatment the Veteran received for various disorders.  Of 
particular note is a March 2004 VA treatment record 
indicating that the Veteran's depression screen was negative.

Post service, there has been no confirmed diagnosis of PTSD.  
In this regard, a May 2004 VA treatment record indicated that 
the Veteran's PTSD screen was negative.  The Board is aware 
that a December 2005 VA treatment record indicated that the 
Veteran was being treated for PTSD.

Notwithstanding a confirmed diagnosis of PTSD, the Board 
notes that service connection also requires credible 
supporting evidence that the claimed in-service stressor 
occurred and a link established by medical evidence between 
current symptoms and an in-service stressor.

In the February 2010 hearing, the Veteran testified generally 
that essentially his alleged stressor was being in Vietnam.  
He described generally receiving enemy fire and returning 
fire but he failed to describe specifics related thereto.  In 
any event, the Board notes that the RO attempted to research 
the Veteran's unit records to verify the occurrence of his 
claimed stressor(s).  In March 2007, the RO Joint Services 
Records Research Center (JSRRC) coordinator determined that 
the Veteran had failed to submit information sufficient 
enough to allow for meaningful research of records to 
corroborate the occurrence of the claimed stressful events.   
The JSSRC coordinator documented the attempts made to solicit 
specific information from the Veteran in order to allow for 
meaningful search.  The Veteran failed to complete the PTSD 
questionnaire or otherwise submit evidence of alleged 
stressors.

Regardless of the lack of a confirmed diagnosis of PTSD, the 
fact remains that the evidence of record simply fails to 
verify the occurrence of claimed in-service stressor.  
Despite his contentions, without credible evidence of an in-
service stressor(s) the criteria for service connection for 
PTSD are not met.  The law is clear, that absent evidence of 
a combat-related stressor, the record must contain service 
records or other corroborative evidence that substantiates 
the occurrence of an in-service stressor.  See Gaines v. 
West, 11 Vet. App. at 357-58 (1998).

Given its review of the record, the Board finds that service 
connection for an acquired psychiatric disorder is not 
warranted in this case.  In this regard, the Board notes that 
nothing in the record indicates that there is a current 
acquired psychiatric disorder that was present in service or 
is otherwise etiologically related to his period of service.  
Without evidence of an etiological link, service connection 
cannot be awarded.  

To date, the RO has not afforded the Veteran a VA 
examination, with an opinion as to the etiology of his 
claimed acquired psychiatric disorder.  See 38 U.S.C.A. 
§ 5103A(d).  In this case, the lack of a diagnosis is not the 
sole issue of contention.  Equally significant, the evidence 
of record fails to establish evidence of a current disability 
related to service or with regard to PTSD, verification of 
the claimed stressor(s).  Thus, there is no reasonable 
possibility that a VA examination would result in findings 
favorable to the Veteran and an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The only other evidence of record supporting the Veteran's 
claim is his lay assertions indicating a causal relationship 
between his claimed acquired psychiatric disorder and his 
period of service.  While these lay assertions are certainly 
competent evidence concerning continuity of symptoms capable 
of lay observation, the Veteran has not been shown to possess 
the requisite medical training or credentials needed to 
render a diagnosis or a competent opinion as to medical 
causation.  Notwithstanding the fact that a continuity of 
symptoms has not been shown, the Veteran lacks the medical 
expertise regarding acquired psychiatric disorders; thus, any 
such lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95 (1992).

A basis for awarding service connection for an acquired 
psychiatric disorder to include PTSD and depression has not 
been established.  The Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, 
the appeal in this regard is denied.


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for an acquired psychiatric 
disorder to include PTSD and depression, the appeal to this 
extent is allowed.

Service connection for an acquired psychiatric disorder to 
include PTSD and depression is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


